Citation Nr: 1732498	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for pulmonary tuberculosis, to include as due to herbicide exposure.

2. Entitlement to service connection for pneumonia, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board previously remanded these claims in March 2014, August 2015, December 2015, and March 2016 for evidentiary development. 

The March 2016 Board decision denied service connection for lung disease and remanded the issues of service connection for pulmonary tuberculosis and service connection pneumonia. As such, only the issues of pulmonary tuberculosis and pneumonia are before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board recognizes that this claim has been remanded on multiple occasions already and sincerely regrets the additional delay, remand for an addendum opinion is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In December 2015, the Veteran was afforded a VA examination to ascertain the etiology of his claimed tuberculosis. After a review of the claims file, the examiner opined that the claimed tuberculosis was less likely than not related to the Veteran's service. The examiner explained, "Although he had an exposure to an index case of [pulmonary tuberculosis (PTB)] during his military service in [January] 1969, there is no evidence in his medical records that he had clinical manifestations of nor was diagnosed nor treated for PTB during service . . . ." The examiner further noted that in the Veteran's case, "subsequent tuberculin skin testing (PPD) done until January 1970 were negative indicating he did not acquire TB infection despite being exposed to an index case in January 1969."

A review of the Veteran's service treatment records shows, however, that on January 1970 PPD test, he was noted to have a reaction of 5mm. Although this finding is acknowledged in the December 2015 VA examination report, the examiner failed to discuss its significance, if any. As such, further clarification and an addendum opinion is necessary given the December 2015 VA examiner's assertion that PPD testing of the Veteran in service was "negative." 

Since both claims involve the respiratory system and the Veteran contends his pneumonia is related to his pulmonary tuberculosis, the two claims are inextricably intertwined and the pneumonia claim must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file to the December 2015 VA examiner to provide an addendum opinion discussing the etiology of the Veteran's pulmonary tuberculosis. If the December 2015 VA examiner is unavailable, send the claims file to another qualified medical professional. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary tuberculosis had its onset during or was causally related to his service, to include his exposure to an index case of tuberculosis in January 1969?

The examiner should specifically discuss the January 1970 PPD test showing a reaction of 5mm. This test result appears to be inconsistent with the December 2015 VA examiner's rationale, which states, "tuberculin skin testing (PPD) done until January 1970 were negative indicating he did not acquire TB infection despite being exposed to an index case in January 1969" and "he was not identified to have latent TB infection during service." 

(b) If the examiner answered "yes" to (a), is it at least as likely as not that the Veteran's pulmonary tuberculosis caused or aggravated the Veteran's pneumonia? 

If aggravation is found, the examiner is asked to state the baseline level of severity of pneumonia before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's pneumonia and what level of increase was due to aggravation from the pulmonary tuberculosis.

For (a) and (b), the examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the VA addendum opinion, the AOJ should review the opinion to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claim. If any of the decisions are adverse to the Veteran, issue a supplemental SOC and allow the Veteran the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



